Citation Nr: 1302718	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  07-17 805	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for high blood pressure (hypertension). 

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the North Carolina Army National Guard from April 1989 to June 2005, to include a period of active duty for training (ACDUTRA) from July 1989 to January 1990.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO) in which the RO denied the appellant's claims of entitlement to service connection for a back condition, depression, high blood pressure, and a right eye condition.  The Board remanded the case for additional development in April 2011; the case has now been returned to the Board for appellate review.

The Board notes that the clinical evidence of record for the appellant includes diagnoses of a mild abrasion of the left cornea and refractive error in each eye.  The United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam), a case in which various psychiatric diagnoses had been rendered, pointed out that Espiritu v. Derwinski, 2 Vet. App. 492 (1992), cuts both ways and a lay claimant cannot be held to a hypothesized diagnosis - one he is incompetent to render when determining what his actual claim may be.  The Court found that VA should have considered alternative current conditions within the scope of the filed claim, and that diagnoses which arise from the same symptoms for which the claimant was seeking benefits do not relate to entirely separate claims not yet filed.  Rather, those diagnoses should have been considered to determine the nature of the claimant's current condition relative to the claim he did submit.  Thus, this appellant's claim should not be strictly limited to the originally claimed residuals of sand in the right eye, and other relevant ophthalmologic diagnoses should be considered.  Therefore, the issue on appeal is as listed on the first page, above.

The appellant was scheduled for a hearing before the Board in February 2011; however, prior to that hearing the appellant withdrew his request for a hearing.  See 38 C.F.R. § 20.704 (2010).  As there is no outstanding hearing request, the case is ready for appellate review.

The issues of entitlement to service connection for a low back disorder, hypertension and a psychiatric disorder are addressed in the REMAND portion of the decision below and those three issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2003, the appellant was treated for a mild corneal abrasion of the left eye that occurred on the twenty-first of that month; it resolved without any sequelae.

2.  The appellant was performing State Active Duty (SAD) with the North Carolina National Guard between September 18, 2003 and September 25, 2003.

3.  The appellant's corrected distant visual acuity was 20/20 in each eye in July 1989, and again in August 2011.

4.  There is no evidence of any eye injury or disease between 1989 and 2005 that caused the refractive error that the appellant currently experiences in each of his eyes.


CONCLUSION OF LAW

The appellant's current refractive error is not proximately due to or the result of any incident of service (including any period of ACDUTRA or INACDUTRA) or due to a service-connected disability, nor was it aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The duty to notify was satisfied by letters sent in January, March and May of 2006.  Together the letters addressed all of the notice elements and were sent prior to the initial unfavorable decision in November 2006.  

The duty to assist was also met in this case.  The appellant's National Guard treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA eye examination was conducted in August 2011, and an opinion was rendered in a September 2012 addendum report.  38 C.F.R. § 3.159(c)(4).  The VA opinion obtained is adequate: it is predicated on a full reading of the medical records in the claims file, it considers all of the pertinent evidence of record and the statements of the appellant, and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the April 2011 Board remand, the appellant was scheduled for a VA examination in August 2011, and an addendum report was issued in September 2012.  VA also obtained private medical records.  Therefore, substantial compliance has been achieved.

The appellant was informed about the kind of evidence that was required and the kinds of assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  Thus, it appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board turns to the merits of the claim.

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of service as shown by the claimant's service records, the official history of each organization in which the claimant served, the claimant's medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Certain chronic disabilities, but not refractive error, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Review of the evidence of record reveals that the appellant was on ACDUTRA from July 5, 1989 to January 22, 1990.  On July 6, 1989, he was seen in the optometry section at Fort Jackson.  His visual acuity was assessed as 20/20 in each eye with corrective lenses.

National Guard medical records indicate that the appellant experienced a left eye injury on September 21, 2003.  He was seen at the Beach Medical Care facility the next day where he complained of sand in his eye.  On physical examination, the sclera of the left eye was injected.  No foreign bodies were seen.  The clinical impression was mild corneal abrasion.  On September 23, 2003, the appellant was again examined at this private facility.  One pinpoint abrasion was observed and the rest of the previously described pathology was noted to be healed.  

The appellant underwent a VA eye examination in August 2011.  As reflected in the September 2012 addendum to the report, the examining ophthalmologist reviewed the claims file.  The examiner noted that the appellant had a history of a prior corneal abrasion from sand blown into his eye.  The abrasion was described as healing without any vision problem.  The appellant denied having any eye pain, double vision or eye surgery.  The appellant was wearing contact lenses.  On eye examination, the appellant's visual fields were full bilaterally.  His extraocular movement was full bilaterally.  Slit lamp examination was within normal limits bilaterally.  Each cornea and lens was clear.  Distant visual acuity was 20/20 corrected in each eye.  Near vision was also 20/20 in each eye with correction.  The ophthalmologist rendered a clinical impression of refractive error both eyes, plus a history of corneal abrasion with no effect on vision.  The ophthalmologist's September 2012 addendum indicated that the record showed that the sand had been blown into the appellant's left eye and not his right eye.  The ophthalmologist stated that the appellant had incurred a mild corneal abrasion in September 2003, which healed without any significant visual consequences.

The appellant was on State Active Duty (SAD) between September 18, 2003 and September 25, 2003, as reflected by documents from the State of North Carolina Office of the Adjutant General.  State Active Duty status would not qualify for federal service for which compensation is payable.  See generally Perpich v. Department of Defense, 496 U.S. 334, 347 (1990).  Under the law, a member of the National Guard only serves in the Federal military when the member is formally called into the military service of the United States.  Under 38 C.F.R. § 3.6(c), (d), to have basic eligibility as a veteran based on a period of duty as a member of a State Army National Guard, a National Guardsman must have been ordered into Federal service under 32 U.S.C.A. §§ 316, 502, 503, 504 or 505.  See Clark v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003).  

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the State militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed 'full-time duty' under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Board acknowledges that Title 32 activation of National Guard personnel creates entitlement to federal pay and benefits 'as though they were in federal service'.  38 U.S.C.A. § 502(f); see CRS: Report of Congress, Operation Noble Eagle, Enduring Freedom, and Iraqi Freedom: Questions and Answers About U.S. Personnel, Compensation, and Force Structure (updated February 16, 2005), p. 3.  The benefits do not extend to Title 38 Veterans' Benefits.  Again, 'Title 32' status is not the same as 'federal status.'  With Title 32 status, the personnel remain under the control of the states, whereas control is with the Federal government with activation of National Guard personnel under 10 U.S.C. § 12304.  

Thus, it is not debatable whether the appellant had the requisite service to be eligible for Veterans benefits based on the September 2003 period of duty as a member of the North Carolina National Guard.  The Board simply notes that to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have performed 'full time duty', as noted above, or have been ordered into Federal service by the President of the United States.  For the period from September 18, 2003 to September 25, 2003, the appellant did not qualify for full time duty under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Furthermore, the appellant was ordered into service by the Governor of the State of North Carolina and not the President.

The Board therefore finds that the appellant does not have qualifying service for the period in question; as such, the Board may not reach the issue of entitlement to service connection for the residuals of a left eye corneal abrasion.  Thus, the portion of the appellant's claim relating to service connection for the residuals of a left eye corneal abrasion must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430(1994). 

In addition, even if the appellant had been on active federal duty in September 2003 at the time of the sand in the eye incident, he has no current disability related to that incident.  As previously noted, to establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The appellant has contended that he currently has problems with his eye that are related to the September 2003 incident.  However, there is no clinical evidence of record intimating in any way that the appellant currently has any diagnosed left eye cornea pathology whatsoever and there is no evidence of record that establishes the existence of any lasting damage as a result of the healed left eye mild corneal abrasion.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

So even if, assuming arguendo, the appellant had been on federal duty on September 21, 2003, because the totality of the medical and nonmedical evidence of record shows that the appellant's claimed left eye injury residuals are not clinically demonstrated, the Board concludes that the claim for entitlement to service connection for any such left eye trauma residuals must be denied.  Thus, the evidence of record is not in equipoise on the question of whether the appellant's claimed pathology due to injury should be service connected.

Turning to consideration of any eye disorder manifested in the timeframe encompassed by the appellant's National Guard participation (1989 to 2005), the only diagnosed eye disorder currently of record is refractive error.  Under the provisions 38 C.F.R. §§ 3.303(c), 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  In Browder v. Brown, 5 Vet. App. 268 (1993) and Browder v. Derwinski, 1 Vet. App. 204 (1991), the Court indicated that VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  In this case, the clinical evidence of record does not demonstrate that the appellant's refractive error led to deterioration or uncorrectable vision impairment between 1989 and 2005.  As noted above, in August 2011, the appellant's corrected vision was 20/20 in each eye for distant vision and for near vision on VA examination.  In addition, the September 2012 VA examination addendum states that the appellant did not have any such superimposed injury affecting his refractive error.

There is no clinical evidence to suggest that the appellant's current refractive error is related to any incident of any period of active duty, ACDUTRA or INACDUTRA.  Because the appellant's defective vision is attributable to refractive error, his current defective vision does not amount to a disability for which compensation benefits may be paid.  38 C.F.R. § 3.303(c).  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Nothing in the current record attributes the appellant's right or left eye refractive error to acquired pathology such as trauma, including any incident of service.  In addition, there is no medical opinion of record to link the refractive error to the service-connected right ankle disability.  

The appellant contends that he is entitled to service connection for a chronic eye disorder.  The Board has considered his written statements in support of his arguments that he has eye pathology as a result of his service.  To the extent that these statements represent evidence of continuity of symptomatology, without more, those statements are not competent evidence of a diagnosis of any eye disorder, nor do they establish a nexus between a medical condition and service.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The measurement of visual acuity and the documentation of internal eye defects require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant about the origins of his eye pathology, because he is not qualified to offer such opinions.

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has bilateral eye pathology that is related to his National Guard service.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, as noted above, the appellant's diagnosed refractive error is measurable by objective testing that requires specialized equipment and training, and is therefore not susceptible to lay opinions.  

Therefore, the preponderance of the evidence is against the appellant's service connection claim for any right or left eye disorder.  The Board must accordingly conclude that the evidence presented for and against the eye claim with a current diagnosis of bilateral refractive error - whether on a direct basis or a presumptive basis or a secondary basis - is not in approximate balance such that a grant of any requested benefit is required by 38 U.S.C.A. § 5107(b).

In sum, given the absence of a competent medical opinion as to the existence of clinical significance or of a nexus between any currently diagnosed right or left eye disorder and some incident of federal service or to a service-connected disability, the Board finds that the preponderance of the evidence is against the claim for service connection and service connection must be denied.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an eye disorder is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the case in April 2011.  The April 2011 Board Remand directives stated that the AMC/RO was to verify all of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA in the Army National Guard from April 4, 1989 through June 15, 2005, and make a list of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA in the National Guard.  This list was to be provided to each of the VA examiners.

The claims file does not contain any such list and it does not appear that there was any substantive attempt to verify the appellant's various periods of service.  In addition, while the evidence of record includes a DD 214, an NGB Form 22 and a DD Form 220 for the appellant, his complete Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) is not of record.  For example, the appellant's NG Form 23B, Retirement Points History Statement, has not been included in the claims file.

The verification of the appellant's various periods of service is crucial to the legal analysis of this case.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing inactive duty for training (INACDUTRA).  Id.  See also 38 U.S.C.A. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any State.  38 C.F.R. § 3.6(c).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as arthritis, organic diseases of the nervous system (e.g., sensorineural hearing loss), and diabetes mellitus, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309.  

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period ; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").  See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Therefore, on remand, the AMC/RO must verify appellant's actual periods of active duty, ACDUTRA and INACDUTRA in the Army National Guard from April 4, 1989 through June 15, 2005.  The AMC/RO must also determine the onset date of each claimed condition and compare that date to the list of verified periods of duty in order to apply the correct legal provisions.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AMC/RO for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.

2.  Verify the dates of the appellant's active duty, active duty for training, and inactive duty training from 1989 to 2005 and take all appropriate steps to secure all of his North Carolina National Guard personnel records or alternative records for that period.  This is to include making a request to the NPRC or other sources such as the appellant's National Guard unit(s) or the North Carolina State Adjutant General, for the appellant's National Guard personnel records.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Make a list of the appellant's actual periods of active duty, ACDUTRA and INACDUTRA for federal purposes in the National Guard for the period from 1989 to 2005.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate physician(s) in order to determine the nature and onset date of the appellant's claimed low back, hypertension and psychiatric disorders.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed.  If the reviewing physician does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the reviewer.

The list created in paragraph 3 above must be provided to the reviewing physician(s).  

Each reviewing doctor must consider the information in the claims file in providing an opinion as to the onset date of any lumbar spine, hypertension and psychiatric pathology found.  The reviewer should explain the reasoning for the chosen date.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, each reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if any reviewer concludes that there is insufficient information to provide an opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the onset date of the appellant's current claimed lumbar spine pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  If a reviewing physician concludes that an examination of the appellant is needed before an opinion can be rendered, schedule the appellant for an examination(s).

6.  Upon receipt of each VA reviewer's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claims.  Ensure that all theories of service connection are considered, to include those relating to active duty, ACDUTRA, INACDUTRA, presumptions, pre-existing conditions and aggravation.

8.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issues currently on appeal.  An appropriate period of time for response must be allowed.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


